                                      United States Bankruptcy Court
                                      Western District of New York
In re:                                                                                 Case No. 18-21159-PRW
Matthew D. Betters                                                                     Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0209-2          User: sputnam                Page 1 of 2                   Date Rcvd: Mar 05, 2019
                              Form ID: 309A                Total Noticed: 29


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 07, 2019.
db             +Matthew D. Betters,    10 Tor Hill,   Pittsford, NY 14534-9644
aty            +Gleichenhaus, Marchese & Weishaar, PC,     43 Court Street,   Suite 930,    Buffalo, NY 14202-3100
aty            +Robert L. Cook,    Office of Counsel,    NYS Dept. of Taxa. & Finance,
                 Rochester District Office,    340 East Main Street,    Rochester, NY 14604-2108
aty            +Scott A. Sydelnik,    Davidson Fink LLP,    28 E. Main St., Suite 1700,
                 Rochester, NY 14614-1918
21684428       +Bank of America, N.A.,    P O Box 982284,    El Paso, TX 79998-2284
21672200       +Brian J. Barney, Esq.,    130 Linden Oaks,    Rochester, NY 14625-2834
21672201       +Cathy D. Pereira,    16 Greenpoint Trail,    Pittsford, NY 14534-1088
21697013       +Fork Union Military Academy,    P.O. Box 278,    Fork Union, VA 23055-0278
21672203       +HSBC Bank USA, N.A.,    PO Box 4657,   Carol Stream, IL 60197-4657
21672202       +Harter, Secrest & Emery, LLP,    1600 Bausch & Lomb Place,    Rochester, NY 14604-2711
21672289       +Secretary of the Treasury,    1500 Pennsylvania Avenue, NW,    Washington, DC 20220-0001
21672286       +U.S. Attorney,    100 State Street,   Room 500,    Rochester, NY 14614-1350

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: RBG_GMF@hotmail.com Mar 05 2019 18:46:12       Robert B. Gleichenhaus,
                 Gleichenhaus, Marchese & Weishaar, P.C.,    930 Convention Tower,     43 Court Street,
                 Buffalo, NY 14202
tr             +EDI: FKWGORDON Mar 05 2019 23:43:00      Kenneth W. Gordon,    1039 Monroe Avenue,
                 Rochester, NY 14620-1730
cr             +EDI: AISACG.COM Mar 05 2019 23:43:00      BMW Financial Services NA, LLC, c/o AIS Portfolio,
                 4515 N Santa Fe Ave. Dept. APS,    Oklahoma City, OK 73118-7901
ntcapr         +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Mar 05 2019 18:46:29
                 New York State Department of Taxation and Finance,     Bankruptcy Unit,    PO Box 5300,
                 Albany, NY 12205-0300
21672194       +EDI: AISACG.COM Mar 05 2019 23:43:00      AIS Portfolio Services, LP,
                 4515 N Santa Fe Ave. Dept. APS,    Oklahoma City, OK 73118-7901
21685231       +EDI: CINGMIDLAND.COM Mar 05 2019 23:43:00      AT&T Mobility II LLC,     %AT&T SERVICES INC.,
                 KAREN A. CAVAGNARO PARALEGAL,     ONE AT&T WAY, SUITE 3A104,    BEDMINSTER, NJ. 07921-2693
21672195        EDI: AMEREXPR.COM Mar 05 2019 23:43:00      American Express,    P.O. Box 650448,
                 Dallas, TX 75265-0448
21678525        EDI: BECKLEE.COM Mar 05 2019 23:43:00      American Express National Bank,
                 c/o Becket and Lee LLP,   PO Box 3001,    Malvern PA 19355-0701
21684544        EDI: BMW.COM Mar 05 2019 23:43:00      BMW Financial Services NA, LLC,     P.O. Box 3608,
                 Dublin OH 43016, OH 43016
21672199       +EDI: BMW.COM Mar 05 2019 23:43:00      BMW Financial Services NA,     P.O. Box 3608,
                 Dublin, OH 43016-0306
21684263       +EDI: AISACG.COM Mar 05 2019 23:43:00      BMW Financial Services NA, LLC,
                 c/o AIS Portfolio Services, LP,    4515 N Santa Fe Ave, Dept. APS,
                 Oklahoma City, OK 73118-7901
21672196        EDI: BANKAMER.COM Mar 05 2019 23:43:00      Bank of America,    P.O. Box 15019,
                 Wilmington, DE 19850-5019
21672197        EDI: BANKAMER.COM Mar 05 2019 23:43:00      Bank of America Home Loans,     PO Box 15222,
                 Wilmington, DE 19886-5222
21672198       +EDI: BANKAMER2.COM Mar 05 2019 23:43:00      Bank of America, N.A.,     100 North Tryon St,
                 Charlotte, NC 28202-4000
21672287        EDI: IRS.COM Mar 05 2019 23:43:00      Internal Revenue Service,
                 Insolvency Group I, Niagara Center,    2nd Floor,    130 S. Elmwood Avenue,    Buffalo, NY 14202
21672205        E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Mar 05 2019 18:46:29
                 NYS Dept. of Taxation & Finance,    Bankruptcy Unit,    PO Box 5300,    Albany, NY 12205-0300
21672290       +E-mail/Text: nyrobankruptcy@sec.gov Mar 05 2019 18:46:22
                 U.S. Securities and Exchange Commission,    Northeast Regional Office,
                 200 Vesey Street, Suite 400,    New York, NY 10281-8004
                                                                                               TOTAL: 17

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
21672288*        Internal Revenue Service,   P.O. Box 7346,   Philadelphia, PA 19101-7346
21672204*       +Internal Revenue Service,   P.O. Box 7346,   Philadelphia, PA 19101-7346
                                                                                              TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.




            Case 2-18-21159-PRW, Doc 94, Filed 03/07/19, Entered 03/08/19 00:56:38,
                         Description: Imaged Certificate of Notice, Page 1 of 4
District/off: 0209-2                  User: sputnam                      Page 2 of 2                          Date Rcvd: Mar 05, 2019
                                      Form ID: 309A                      Total Noticed: 29


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 07, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 5, 2019 at the address(es) listed below:
              Kathleen Dunivin Schmitt    USTPRegion02.RO.ECF@USDOJ.GOV
              Kenneth W. Gordon    lgordons@rochester.rr.com, N251@ecfcbis.com;kwg@trustesolutions.net
              Robert B. Gleichenhaus    on behalf of Debtor Matthew D. Betters RBG_GMF@hotmail.com,
               r48948@notify.bestcase.com,gmwecfalternate@gmail.com
              Robert L. Cook    on behalf of Notice of Appearance Creditor    New York State Department of
               Taxation and Finance robert.cook@tax.ny.gov
              Scott A. Sydelnik    on behalf of Notice of Appearance Creditor    Bank of America, N.A.
               ssydelnik@davidsonfink.com, ldeanda@davidsonfink.com;caugino@davidsonfink.com
                                                                                              TOTAL: 5




              Case 2-18-21159-PRW, Doc 94, Filed 03/07/19, Entered 03/08/19 00:56:38,
                           Description: Imaged Certificate of Notice, Page 2 of 4
Information to identify the case:
Debtor 1              Matthew D. Betters                                                   Social Security number or ITIN: xxx−xx−8900
                      First Name   Middle Name     Last Name

Debtor 2
                      First Name   Middle Name     Last Name
(Spouse, if filing)
United States Bankruptcy Court            Western District of New York                     Date case filed in chapter 11          11/8/18

Case number: 2−18−21159−PRW                                                                Date case converted to chapter 7      2/28/19


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                                 About Debtor 1:                                      About Debtor 2:

1.     Debtor's full name                        Matthew D. Betters

2.     All other names used
       in the last 8 years

3.     Address                                   10 Tor Hill
                                                 Pittsford, NY 14534

4.     Debtor's attorney                         Robert B. Gleichenhaus                               Contact phone (716) 845−6446
                                                 Gleichenhaus, Marchese & Weishaar, P.C.
       Name and address                          930 Convention Tower
                                                 43 Court Street
                                                 Buffalo, NY 14202

5.     Bankruptcy trustee                        Kenneth W. Gordon                                    Contact phone (585) 244−1070
                                                 1039 Monroe Avenue
       Name and address                          Rochester, NY 14620
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




           Case 2-18-21159-PRW, Doc 94, Filed 03/07/19, Entered 03/08/19 00:56:38,
                        Description: Imaged Certificate of Notice, Page 3 of 4
Debtor Matthew D. Betters                                                                                            Case number 2−18−21159−PRW

6. Bankruptcy clerk's office                    100 State Street                                                 Hours open: 8:00 a.m. to 4:30 p.m.
                                                Rochester, NY 14614                                                          Monday − Friday
    Documents in this case may be filed
    at this address. You may inspect all        Website: http://www.nywb.uscourts.gov                            Contact phone (585) 613−4200
    records filed in this case at this office
    or online at www.pacer.gov.
                                                                                                                 Date: 3/5/19

7. Meeting of creditors                         April 2, 2019 at 03:00 PM                                        Location:

    Debtors must attend the meeting to          Individual debtors must provide picture identification           Office of the U.S. Trustee, 100
    be questioned under oath. In a joint        and proof of social security number to the trustee at            State Street, Room 6080,
    case, both spouses must attend.             this meeting of creditors. Failure to do so may result
    Creditors may attend, but are not           in your case being dismissed.                                    Rochester, NY 14614
    required to do so.
                                                The meeting may be continued or adjourned to a later
                                                date. If so, the date will be on the court docket.


8. Presumption of abuse                         Insufficient information has been filed to date to permit the clerk to make any
                                                determination concerning the presumption of abuse. If more complete information,
    If the presumption of abuse arises,         when filed, shows that the presumption has arisen, creditors will be notified.
    you may have the right to file a motion
    to dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                    File by the deadline to object to discharge                      Filing deadline: 6/3/19
                                                or to challenge whether certain debts are
    The bankruptcy clerk's office must          dischargeable:
    receive these documents and any
    required filing fee by the following
    deadlines.                                  You must file a complaint:
                                                • if you assert that the debtor is not entitled to
                                                  receive a discharge of any debts under any of the
                                                  subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                  or
                                                • if you want to have a debt excepted from discharge
                                                  under 11 U.S.C § 523(a)(2), (4), or (6).

                                                You must file a motion:
                                                • if you assert that the discharge should be denied
                                                  under § 727(a)(8) or (9).


                                                Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                The law permits debtors to keep certain property as              conclusion of the meeting of creditors
                                                exempt. If you believe that the law does not authorize
                                                an exemption claimed, you may file an objection.


10. Proof of claim                              No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
                                                that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim
    unless you receive a notice to do so.


11. Creditors with a                            If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
    foreign address                             to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                have any questions about your rights in this case.


12. Exempt property                             The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                 page 2




          Case 2-18-21159-PRW, Doc 94, Filed 03/07/19, Entered 03/08/19 00:56:38,
                       Description: Imaged Certificate of Notice, Page 4 of 4
